In an action to recover damages for personal injuries, plaintiff Patricia Kozak appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County, entered November 16, 1967, as, upon reconsideration, adhered to the original decision denying a general preference in trial. Order reversed insofar as appealed from, on the law and the facts, with one bill of $10 costs and disbursements against respondents City of New York and Slattery Contracting Co., Inc., jointly; application for a preference in trial granted; and case remitted to the Special Term for entry of an appropriate implementing order. In view of the nature and extent of the claimed disability of appellant and the claimed medical expenses, both past and prospective, it is our opinion that the jurisdictional monetary limitation of the Civil Court of the City of New York may preclude adequate recovery by appellant and that a preference in trial should be granted. The conflict of medical opinion as to the causal relationship between the accident and the disability claimed to have resulted therefrom cannot be resolved in advance of trial, (see Kahane v. Meehan, 24 A D 2d 768). Christ, Rabin and Hopkins, JJ., concur; Beldock, F. J., and Benjamin, J., dissent and vote to affirm the order insofar as appealed from.